TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 18, 2013



                                      NO. 03-13-00362-CV


                                    Deborah Peck, Appellant

                                                  v.

                     Federal Home Loan Mortgage Corporation, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
            BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
          DISMISSED AS MOOT -- OPINION BY JUSTICE GOODWIN




THIS DAY came on to be submitted to this Court appellee’s motion to dismiss appeal as moot

in the above cause, and the Court having fully considered said motion, and being of the opinion

that same should be granted: IT IS THEREFORE considered, adjudged and ordered that said

motion is granted, and that the appeal is dismissed as moot. It is FURTHER ordered that the

appellant pay all costs relating to this appeal, both in this Court and the court below; and that this

decision be certified below for observance.